                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DONAVINN COFFEE,

                   Petitioner,
                                                   Case No. 20-cv-1228-pp
      v.

PAUL KEMPER,

                   Respondent.


                   ORDER SCREENING HABEAS PETITION


      On August 4, 2020, the petitioner, a person who is incarcerated at

Racine Correctional Institution and is representing himself, filed a petition for

writ of habeas corpus under 28 U.S.C. §2254, challenging his 2016 conviction

in Milwaukee County Circuit Court for armed robbery, attempted armed

robbery and first-degree recklessly endangering safety. Dkt. No. 1. He has paid

the $5.00 filing fee. The court cannot say that the petitioner plainly is not

entitled to relief. This order screens the petition and orders the respondent to

answer or otherwise respond.

I.    Background

      The petition refers to Wisconsin criminal case “15-CF-4965.” Dkt. No. 1

at 2. The petitioner states that on June 23, 2016, he pled guilty in Milwaukee

County Circuit Court to armed robbery, attempted armed robbery and first-

degree recklessly endangering safety, all as a party to a crime. Id.; see also

State v. Coffee, Milwaukee County Case No. 15CF4965 (available at

                                         1
https://wcca.wicourts.gov). On June 23, 2016, the court sentenced the

petitioner to thirteen years of initial confinement followed by nine years of

extended supervision. Id. at 2. The same day, the clerk entered judgment. Id.

      The petitioner says that on October 17, 2017, he filed a direct appeal. Id.

at 3. A year later, the Wisconsin Court of Appeals affirmed the convictions. Id.

On July 24, 2019, the petitioner filed a petition for review in the Wisconsin

Supreme Court. Id. On January 9, 2020, the Wisconsin Supreme Court

affirmed the Court of Appeals. Id.

      He filed this federal habeas petition seven months later.

II.   Rule 4 Screening

      A.     Standard

      Rule 4 of the Rules Governing Section 2254 proceedings provides:

             If it plainly appears from the face of the petition and any
             attached exhibits that the petitioner is not entitled to relief
             in the district court, the judge must dismiss the petition and
             direct the clerk to notify the petitioner. If the petition is not
             dismissed, the judge must order the respondent to file an
             answer, motion or other response within a fixed time, or to
             take other action the judge may order.

      A court allows a habeas petition to proceed unless it is clear that the

petitioner is not entitled to relief in the district court. At the screening stage,

the court expresses no view as to the merits of any of the petitioner’s claims.

Rather, the court reviews the petition and exhibits to determine whether the

petitioner alleges he is in custody in violation of the “Constitution or laws or

treaties of the United States.” 28 U.S.C. §22554(a). If the state court denied the

petition on the merits, this court can grant the petition only if the petitioner is

                                          2
in custody as a result of: (1) “a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by

the United States Supreme Court, or (2) “a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in

the state court proceeding.” 28 U.S.C. §2254(d).

      The court also considers whether the petitioner filed within the

limitations period, exhausted his state court remedies and avoided procedural

default. Generally, a state prisoner must file his habeas petition within one

year of the judgment becoming final. 28 U.S.C. §2254(d)(1)(A). In addition, the

state prisoner must exhaust the remedies available in the state courts before

the district court may consider the merits of his federal petition. 28 U.S.C.

§2254(b)(1)(A). If the district court discovers that the petitioner has included an

unexhausted claim, the petitioner either must return to state court to exhaust

the claim or amend his petition to present only exhausted claims. Rose v.

Lundy, 455 U.S. 509, 510 (1982).

      Finally, even if a petitioner has exhausted a claim, the district court may

still be barred from considering the claim if the petitioner failed to raise the

claim in the state’s highest court in a timely fashion or in the manner

prescribed by the state’s procedural laws. See O’Sullivan v. Boerckel, 526 U.S.

838, 848 (1999); Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000).




                                         3
       B.    The Petition

       The petitioner asserts one ground for relief: that the circuit court violated

his right to due process when it relied on inaccurate information at sentencing.

Dkt. No. 1 at 6.

       The petitioner has stated a claim generally cognizable on habeas review.

See Promotor v. Pollard, 628 F.3d 878, 888 (7th Cir. 2010) (considering on

habeas review a claim that a trial court violated due process when it relied on

inaccurate information at sentencing.) The petitioner states that he filed his

petition within the one-year limitation period and exhausted his state remedies.

At this stage the court cannot say that it plainly appears from the face of the

petition that the petitioner is not entitled to relief on his alleged grounds.

III.   Conclusion

       The court ORDERS that the petitioner may proceed on the grounds in

his habeas petition.

       The court ORDERS that within sixty days of the date of this order, the

respondent shall answer or otherwise respond to the petition, complying with

Rule 5 of the Rules Governing §2254 Cases, and showing cause, if any, why the

writ should not issue.

       The court ORDERS that the parties must comply with the following

schedule for filing briefs on the merits of the petitioner’s claims:

       (1) the petitioner has forty-five days after the respondent files the answer

to file a brief in support of his petition;




                                              4
      (2) the respondent has forty-five days after the petitioner files his initial

brief to file a brief in opposition; and

      (3) the petitioner has thirty days after the respondent files the opposition

brief to file a reply brief, if he chooses to file such a brief.

      If, instead of filing an answer, the respondent files a dispositive motion:

      (1) the respondent must include a brief and other relevant materials in

support of the motion;

      (2) the petitioner then must file a brief in opposition to that motion

within forty-five days of the date the respondent files the motion;

      (3) the respondent has thirty days after the petitioner files his opposition

brief to file a reply brief, if the respondent chooses to file such a brief.

      The parties must submit their pleadings in time for the court to receive

them by the stated deadlines.

      Under Civil Local Rule 7(f), briefs in support of or in opposition to the

habeas petition and any dispositive motions shall not exceed thirty pages, and

reply briefs may not exceed fifteen pages—not counting any statements of fact,

exhibits and affidavits. The court asks the parties to double-space any typed

documents.

      Under the Memorandum of Understanding between the Wisconsin

Department of Justice (DOJ) and the U.S. District Court for the Eastern

District of Wisconsin, the court will notify the DOJ (through the Criminal

Appeals Unit Director and lead secretary) of this order via Notice of Electronic

Filing (NEF). The DOJ will inform the court within twenty-one days of the date

                                            5
of the NEF whether it will accept service on behalf of the respondent (and, if

not, the reason for not accepting service and the last known address of the

respondent). The DOJ will provide the pleadings to the respondent on whose

behalf it has agreed to accept service of process.

      Dated in Milwaukee, Wisconsin this 15th day of July, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        6
